Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), is entered into and
shall be effective as of December 31, 2009 (the “Effective Date”) by and between
REGENT COMMUNICATIONS, INC., a Delaware corporation (the “Company”), and ANTHONY
A. VASCONCELLOS (“Employee”).
RECITALS
     WHEREAS, the Company is engaged in the business, either directly or through
affiliates, of owning and operating radio broadcasting stations (the
“Business”), with principal offices in Covington, Kentucky. For purposes of this
Agreement, the term “Company” shall include the Company, its subsidiaries,
affiliates, and assignees and any successors in interest of the Company and its
subsidiaries and/or affiliates.
     WHEREAS, Employee has been actively engaged in the radio broadcasting
business and has extensive knowledge and a unique understanding of the operation
of the Business.
     WHEREAS, the Company and the Employee previously entered into an employment
agreement, dated as of December 28, 2007, as amended (the “Prior Agreement”)
     WHEREAS, the Company desires to employ Employee, and Employee desires to be
employed by the Company, as Executive Vice President and Chief Financial Officer
of the Company.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.   Employment.

  1.1   Engagement of Employee. The Company agrees to employ Employee and
Employee agrees to accept employment as the Executive Vice President and Chief
Financial Officer of the Company, all in accordance with the terms and
conditions of this Agreement. As of the Effective Date, any prior agreements or
understandings with respect to Employee’s employment with the Company are
canceled, other than any incentive awards granted to Employee prior to the date
hereof, benefit plans in which Employee is eligible for participation and any
Company policies to which Employee is subject. For the avoidance of doubt, the
parties acknowledge that the Prior Agreement remained in effect in accordance
with its terms until the Effective Date and has terminated in accordance with
its terms and is of no further force or effect.     1.2   Duties and Powers.

  (a)   During the period of Employee’s employment hereunder, Employee will
serve as the Company’s Executive Vice President and Chief Financial Officer, and
will have such responsibilities, duties and authority as

 



--------------------------------------------------------------------------------



 



      customarily held by executives in such a position in comparable companies,
and will render services of an executive and administrative character, and act
in such other executive capacity for the Company, as the Company’s board of
directors (the “Board”) shall from time to time direct. Employee shall devote
his reasonable best efforts, energies and abilities to the business and affairs
of the Company. Employee shall perform the duties and carry out the
responsibilities assigned to him, to the best of his ability, in a diligent,
trustworthy and businesslike manner for the purpose of advancing the business of
the Company and in a manner he reasonably believes to be in and not opposed to
the best interests of the Company.     (b)   Employee acknowledges that his
duties and responsibilities will require his concentrated business efforts and
agrees that during the period of Employee’s employment hereunder he will not
engage directly or indirectly in any other business activity or have any
business pursuits or interests which materially interfere or conflict with the
performance of Employee’s duties hereunder or which compete directly with the
Company; provided, however, nothing in this Section 1.2 shall be deemed to
prohibit Employee from investing in the stock of any competing corporation
listed on a national securities exchange or traded in the over-the-counter
market, but only if his associates (as such term is defined in Regulation 14A
promulgated under the Securities Exchange Act of 1934, as in effect on the date
hereof), collectively, do not own more than an aggregate of three percent (3%)
of the stock of such corporation. In addition, Employee may serve on boards of
directors during the period of Employee’s employment hereunder and volunteer his
service to charitable, business and other public service agencies, clubs or
organizations so long as such board or other service does not materially
interfere or conflict with the performance of Employee’s duties hereunder and so
long as such activities are not rendered for a competitor of the Company. Any
and all fees or remuneration paid to Employee in consideration of work and
services performed outside the scope of Employee’s employment hereunder shall
inure to the benefit of Employee.     (c)   The parties hereto agree that none
of Employee’s duties hereunder shall require him to, and Employee agrees that he
will not without the consent of the Board, which consent shall not be
unreasonably withheld, change his personal residence from the Greater
Cincinnati, Ohio SMSA Area.

  1.3   Term. Employee’s employment under this Agreement shall commence on the
Effective Date and shall continue through and until the third anniversary of the
Effective Date (the “Initial Term”). Employee’s employment under this Agreement
shall automatically be extended for successive one-year periods (“Extension
Periods” and, collectively with the Initial Term, the “Term”) unless either
party gives notice of non-extension (a “Notice of Non-Extension”) to the other
no later than six months prior to the expiration of the then-applicable
Extension Period. Notwithstanding anything to the contrary contained herein, the

2



--------------------------------------------------------------------------------



 



      Employee’s employment with the Company is subject to termination pursuant
to Section 1.4 and Section 1.5 below.     1.4   Termination by the Company. The
Company has the right to terminate Employee’s employment under this Agreement,
by notice to Employee in writing at any time (i) for “Cause,” (ii) without Cause
for any or no reason, and (iii) due to the Disability of Employee. Any such
termination shall be effective upon the date of service of such notice pursuant
to Section 14. This Agreement shall terminate automatically upon Employee’s
death.         “Cause” as used herein means the occurrence of any of the
following events:

  (a)   the determination by the Board in the exercise of its reasonable
judgment that Employee has committed an act or acts constituting theft,
dishonesty or fraud with respect to the Company;     (b)   conviction of
Employee for the commission of a felony;     (c)   the determination by the
Board in the exercise of its reasonable judgment that Employee has committed an
act that provides clear and convincing evidence of alcohol or drug abuse by
Employee that adversely affects his performance hereunder;     (d)   a material
breach by Employee of any of the terms and conditions of Sections 3 or 4 of this
Agreement; or     (e)   Employee’s gross negligence, habitual neglect, or
intentional misconduct in the performance of his duties hereunder resulting in
material harm to the Company, which gross negligence, habitual neglect or
intentional misconduct continues for not less than 15 days following Employee’s
receipt of written notice from the Board of such failure.

     Employee shall be deemed to have a “Disability” for purposes of this
Agreement if Employee shall be unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months. In the event of Employee’s
Disability, the Company shall have the right to terminate Employee’s employment
hereunder upon at least thirty (30) days prior written notice to Employee. Such
determination shall be made by the Board and shall not be arbitrary or
unreasonable, and the Board shall take into consideration the opinion of
Employee’s personal physician, if reasonably available, as well as applicable
provisions of the Americans with Disabilities Act, but such determination by the
Board, if not arbitrary or unreasonable, shall be final and binding on the
parties hereto.

  1.5   Termination by Employee. Employee has the right to terminate his
employment under this Agreement for any or no reason, upon ninety (90) days
prior written notice to the Company. In addition, the Employee shall have the
right to terminate his employment under this Agreement for Good Reason. The
Employee shall have “Good Reason” to terminate his employment within 90 days

3



--------------------------------------------------------------------------------



 



      following (i) a material diminution in the nature or scope of the
Employee’s duties or responsibilities, provided, however, that a material
diminution in the nature or scope of the Employee’s duties or responsibilities
shall not be deemed to result solely from the occurrence of a bankruptcy or
other reorganization proceeding with respect to the Company or a successor (or
the occurrence of any circumstance(s) ancillary thereto) or the Company’s (or a
successor’s) equity securities no longer being registered under the Securities
Exchange Act of 1934; (ii) a reduction in the Employee’s Base Salary from the
Base Salary then in effect or a reduction in the target amount of the Senior
Management Plan Bonus that Employee is eligible to earn as provided in
Section 2.2; (iii) a relocation without the Employee’s consent, of the
Employee’s principal place of employment to any location outside a fifty (50)
mile radius of the location from which the Employee served the Company
immediately before the relocation; or (iv) a material breach of this Agreement
by the Company. The Employee may not terminate his employment for Good Reason
unless the Employee provided the Company with at least 30 days prior written
notice of his intent to terminate his employment for Good Reason (which 30 days
shall not count against the 90 day period above) and the Company has not cured
the breach within such 30 day period.     1.6   Indemnity. The Company shall
indemnify Employee and hold him harmless to the fullest extent permissible under
applicable law for all acts or decisions made by him in good faith while
performing services for the Company. The Company shall also use its best efforts
to obtain coverage for him under any insurance policy obtained during the term
of this Agreement covering the other officers and directors of the Company
against lawsuits.

2.   Compensation and Benefits.

  2.1   Base Compensation. During the Term, the Company will pay Employee an
annual base salary (“Base Salary”). The Employee’s Base Salary shall be
$277,172.00 for calendar year 2010 and for each year thereafter during the Term
shall be increased (but not decreased) based on the percentage increase in the
Consumer Price Index for such years. The Employee’s Base Salary, per annum,
shall be payable in accordance with the Company’s regular payroll policy for
senior executive salaried employees. At least once every twelve (12) months, the
Board and/or the Board’s Compensation Committee shall perform an annual review
of Employee’s Base Salary based on Employee’s performance of his duties and the
Company’s other compensation policies and make such additional increase thereto,
if any, as it deems appropriate. Upon termination of the Employee’s employment,
the Base Salary for any partial year will be prorated based on the number of
days elapsed in such year during which employment had continued.     2.2  
Senior Management Plan Bonus. Employee’s target bonus for 2010 shall be eighty
percent (80%) of Base Salary (i.e., $221,738) dependent upon the Company
achieving financial targets for 2010 as set forth in Exhibit A hereto, and if
achieved, shall be payable no later than the earlier of the date upon which the

4



--------------------------------------------------------------------------------



 



      Company pays bonuses to employees or March 15, 2011. In addition, the
Employee shall be eligible to participate in the 2010 Special Bonus Plan, as
approved by the Compensation Committee on December 16, 2009, subject to the
terms and conditions of such plan. Within sixty (60) days following the end of
fiscal year 2011 and each year thereafter during the Term, the Board and/or the
Board’s Compensation Committee, as part of its annual review of Employee’s
performance, shall consider in its sole discretion the merits of a bonus to
Employee pursuant to and in accordance with the Regent Communications, Inc.
Senior Management Bonus Plan, and in the event a bonus is warranted, shall cause
the Company to award to Employee a bonus (the “Senior Management Plan Bonus”)
for such year. The target amount of the Senior Management Plan Bonus is eighty
percent (80%) of the Employee’s current Base Salary, subject to adjustments by
the Board and/or the Board’s Compensation Committee in its reasonable judgment.
Such payment shall be paid in its entirety no later than the 15th day of the
third month following the end of the fiscal year that the bonus was earned.    
2.3   Stock Options and Other Equity-Based Incentives. It is agreed that, in
addition to and not in lieu of Senior Management Plan Bonuses, the Employee
shall be eligible to participate in any stock-option or other equity-based
incentive compensation plan or program sponsored by the Company or a successor
and shall be eligible to receive an award or awards, if any, under such plans or
programs as determined in the sole discretion of the Board of the Board’s
Compensation Committee (or any successor board of directors or committee) (any
such awards, the “Equity Awards”)     2.4   Benefits. In addition to the Base
Salary, any Senior Management Plan Bonus and any Equity Awards payable or
granted to Employee hereunder, Employee will be entitled to the following
benefits during the period of Employee’s employment with the Company:

  (a)   payments of premiums for hospitalization, disability, life and health
insurance, to the extent offered by the Company, and in amounts consistent with
Company policy, for all key management employees, as reasonably determined by
the Board;     (b)   up to four (4) weeks paid vacation each year with salary,
provided that unused vacation time shall not be carried over to subsequent
years;     (c)   reimbursement for reasonable, ordinary and necessary
out-of-pocket business expenses incurred by Employee in the performance of his
duties, subject to the Company’s policies in effect from time to time with
respect to travel, entertainment and other expenses, including without
limitation, requirements with respect to reporting and documentation of such
expenses;

5



--------------------------------------------------------------------------------



 



  (d)   use of an automobile at the Company’s expense which shall include
expenses for parking in the area of the Company’s offices and for comprehensive
insurance coverage for the automobile; and     (e)   other benefit arrangements
and perquisites, including a 401(k) or similar tax deferral plan, to the extent
made generally available by the Company to its executives and key management
employees.

  2.5   Taxes, etc. All compensation payable to Employee hereunder is stated in
gross amount and shall be subject to all applicable withholding taxes, other
normal payroll and any other amounts required by law to be withheld.     2.6  
Compensation After Termination.

  (a)   If the Employee’s employment under this Agreement is terminated by the
Company due to the Employee’s Disability, and the Employee incurs a Separation
from Service, then the Company shall pay to the Employee (in addition to the
payment of the Base Salary through the date of termination as well as a prorated
Senior Management Plan Bonus) an amount in cash equal to the Employee’s Base
Salary, as in effect on the date of termination, through the one year
anniversary of the date of termination, in equal installments in accordance with
the Company’s ordinary payroll pay practices, provided, however, that the
Company may cease making such payments if Employee becomes eligible to receive
and begins receiving long-term disability payments from the applicable insurer
in an amount equal to Employee’s after-tax Base Salary per month at the level
received immediately before incurrence of the Disability, and provided, further,
that if allowed by the terms of the applicable long-term disability policy, the
amount payable by the Company shall be reduced by the amount payable under the
applicable long-term disability policy such that the aggregate amount received
by Employee shall equal the Employee’s after-tax Base Salary per month at the
level received immediately before incurrence of the Disability (based upon the
amounts of federal, state and local income and employment taxes withheld by the
Company from Employee’s Base Salary as immediately before such incurrence).
Nothing in this Section 2.6(a) is to be construed as a reason to delay the
commencement or reduce the amount of long-term disability benefits payable from
the Company’s insurance carrier. Except as otherwise provided in this Agreement,
the Company shall have no other obligations hereunder or otherwise with respect
to Employee’s employment from and after the termination or expiration date, and
the Company shall continue to have all other rights available hereunder
(including, without limitation, all rights under Sections 3, 4, and 6 at law or
in equity).     (b)   If Employee’s employment under this Agreement is
terminated by the Company without Cause or the Executive terminates his
employment for Good Reason, in each case prior to any Change of Control (as
defined in

6



--------------------------------------------------------------------------------



 



      Section 2.6(c) below) and not in anticipation of a Change of Control,
during the Term, and the Employee incurs a Separation from Service, Employee
shall be entitled to receive as severance pay (in addition to the payment of the
Base Salary through the date of termination) an amount equal to one year of his
current Base Salary, payable over the one year period following his Separation
from Service in equal installments in accordance with the Company’s ordinary
payroll pay practices. In addition, all unvested Equity Awards and any other
equity awards held by Employee shall accelerate and vest in full as of the date
of termination. Employee shall have no obligation to mitigate these
post-employment payments by seeking other employment. Except as otherwise
provided in this Agreement, the Company shall have no other obligations
hereunder or otherwise with respect to Employee’s employment from and after the
termination or expiration date, and the Company shall continue to have all other
rights available hereunder (including, without limitation, all rights under
Sections 3, 4, and 6 at law or in equity).     (c)   If the Employee’s
employment is terminated by the Company without Cause for any reason or no
reason other than Employee’s death or Disability, or the Employee terminates his
employment for Good Reason, in each case within 24 months following a Change of
Control that occurred during the Term, or in anticipation of a Change of
Control, and the Employee incurs a Separation from Service, Employee shall be
entitled to receive (i) all compensation accrued and unpaid prior to the date of
termination, (ii) an amount equal to two (2) times his annual Base Salary (based
upon the greater of (A) Employee’s Base Salary as of the date of the Change of
Control, or (B) Employee’s highest Base Salary at any time following the
commencement of the Term), payable in equal installments over the 18-month
period following Employee’s Separation from Service, in accordance with the
Company’s regular payroll pay practices (iii) an amount equal to two (2) times
the average of the Senior Management Bonuses calculated for 2009 and each
successive full calendar year prior to the date of termination, payable in a
lump sum on the First Payment Date (as defined in Section 2.6(f) below) and
(iv) the vesting of all stock options, shares of restricted stock and other
equity awards held by Employee shall accelerate and vest in full. The payments
described in this Section 2.6(c) are intended to be in lieu of and not to
duplicate any payments described in Sections 2.6(a), 2.6(b) or 2.6(d). Therefore
in the event the Employee is entitled to receive any payments under this
Section 2.6(c), he shall not be entitled to any payments under Sections 2.6(a),
2.6(b) or 2.6(d). Employee shall not be required to mitigate the amount of any
payment required by this Section 2.6(c) by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to Employee in any subsequent employment. In the event that
the payment amounts due to Employee pursuant to this Section 2.6(c) and other
provisions of this Agreement, plus any other compensation or

7



--------------------------------------------------------------------------------



 



      benefits provided to Employee under any other agreement, plan or
arrangement with the Company, following a Change of Control would result in an
“excess parachute payment” within the meaning of Section 280G of the Code, then
the amount due to Employee shall be capped at the maximum amount payable to
Employee before such “excess parachute payment” provisions would otherwise apply
by reducing first, the amount of Base Salary otherwise payable in cash
compensation under Section 2.6(c)(ii), and second, the amount of Senior
Management Bonus otherwise payable in cash compensation under Section
2.6(c)(iii). For purposes of determining the limitations under Section 280G of
the Code, it is recognized that the non-competition and non-solicitation
provisions of Section 3 of this Agreement constitutes a refraining from the
performance of services such that the reasonable value for such provisions is
excluded from the determination of the amount of “parachute payments” as defined
by Section 280G of the Code. The parties agree and acknowledge that the
foregoing provisions are intended to prevent the imposition on the Employee of
any tax for excess parachute payments under Section 4999 of the Code. However,
if any tax for excess parachute payments is imposed on the Employee under
Section 4999 of the Code, the Company will be responsible for payment of the
tax, penalty, interest and any related audit costs incurred by Employee,
including any payments necessary to place the Employee in the same taxable
position he would have been had no excess parachute payments existed, and the
Employee will be required to return to the Company any excess amounts received
over the limitations of Section 280G of the Code.         All calculations,
valuations and amounts payable under this Section 2.6(c), and the limitations
imposed by Section 280G of the Code, shall be calculated at Company expense by
an independent accounting firm that is mutually agreed upon by the Company and
the Employee.         For purposes of this Agreement, the term “Change of
Control” shall mean the purchase or other acquisition by any person, entity or
group of persons, within the meaning of section 13(d) or 14(d) of the Securities
Exchange Act of 1934 (“Act”), or any comparable successor provisions, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of fifty percent (50%) or more of either the outstanding shares of common
stock or the combined voting power of Regent Communications, Inc.’s then
outstanding voting securities entitled to vote generally, or the approval by the
stockholders of Regent Communications, Inc. of a reorganization, merger, or
consolidation, in each case, with respect to which persons who were stockholders
of Regent Communications, Inc. immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own more than fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated Regent Communications,
Inc.’s then outstanding securities, or a liquidation or

8



--------------------------------------------------------------------------------



 



      dissolution of Regent Communications, Inc. or of the sale of all or
substantially all of Regent Communications, Inc’s assets, it being understood
and agreed that a “sale of all or substantially all” of the Company’s assets
shall be deemed to have occurred if at any time after the date hereof, the value
of the Company’s assets is less than fifty percent (50%) of the value of the
Company’s assets as of the later of (A) the beginning of the Term or
(B) 24 months prior to the date of termination of Employee’s employment with the
Company, due to one or more transactions in which assets of the Company are
sold, transferred or otherwise disposed of to one or more persons. It shall not
be considered a “Change of Control” if the sale or transfer of assets is to:
(i) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock; (ii) an entity, fifty percent (50%)
or more of the total value or voting power of which is owned, directly or
indirectly, by the Company; (iii) a person, or a group of people, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company; or (iv) an entity, at least
fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a person described in (iii) above. In addition, the
term “Change of Control” shall include changes in the Regent Communications,
Inc. Board of Directors during any twelve (12) month period, such that
individuals who, as of the beginning of such period, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
beginning of such period whose election or nomination for election was approved
by a vote of at least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be deemed to be an Incumbent Director.      
  The phrase “in anticipation of a Change of Control” shall mean a knowing act
by the Board of Directors to terminate Employee’s employment hereunder without
Cause or to cause a circumstance constituting Good Reason to occur when the
Board of Directors has approved or is considering approval of a transaction or
series of transactions that the Board of Directors believes will result in a
Change of Control during the Term or the signing of a definitive agreement
during the Term for a transaction or series of transactions that would
constitute a Change of Control.     (d)   If the Employee’s employment is
terminated pursuant to Section 2.6(a) or 2.6(b) above, Employee shall be
entitled to receive, at such time as it would otherwise be payable, any Senior
Management Plan Bonus which would have been payable, based upon the Company’s
performance over the full fiscal year, prorated for that portion of the fiscal
year during which the Employee was employed by the Company.

9



--------------------------------------------------------------------------------



 



  (e)   If the Employee’s employment is terminated pursuant to Section 2.6(a),
2.6(b) or 2.6(c) above, then, the Company shall at its expense allow the
Employee to continue to participate in the group life insurance plans maintained
generally for the Company’s executives and key management employees (as such
plans may be amended or terminated by the Company from time to time) and
provided the Employee and/or his spouse and dependents, as applicable, timely
elect to continue participation in the Company’s group health and dental benefit
plans under COBRA, the Company shall provide reimbursement for, or direct
payment to the carrier for, the premium costs under COBRA for the Executive and
his spouse and dependents, as applicable, in all cases for (A) if the Employee’s
employment is terminated pursuant to Section 2.6(a) or 2.6(b), twelve
(12) months following the Employee’s date of termination and (B) if the
Employee’s employment is terminated pursuant to Section 2.6(c), eighteen (18)
months following the Employee’s date of termination. The Company’s obligations
hereunder with respect to continued life, health or dental benefits,
respectively, shall cease upon the Employee becoming eligible to participate in
a group life, health or dental benefit plan of a subsequent employer. This
Section 2.6(e) shall not be interpreted so as to limit any benefits to which
Employee or his dependents or beneficiaries may be entitled under the terms of
any of the Company’s employee benefit plans, programs or practices following
Employee’s termination of employment, including without limitation, any retiree
medical and life insurance benefits.     (f)   The Employee’s right to receive
the severance payments described in Sections 2.6(a), 2.6(b), 2.6(c), 2.6(d) and
2.6(e) shall be subject to Employee’s execution, within 21 days after Employee’s
Separation from Service, and non-revocation of an effective general release of
claims against the Company and its affiliates in the form attached hereto as
Exhibit B. Notwithstanding anything to the contrary in this Agreement, any
payments that would otherwise have been made prior to the Company’s first
regular payroll payment date on or after the 30th day following the Employee’s
Separation from Service (the “First Payment Date”) shall be made on the First
Payment Date. Except as expressly provided in this Section 2.6, in the event the
Employee’s employment terminates for any reason, the Company shall have no
obligation to the Employee and the Employee shall not be entitled to any
payments or benefits of any kind, other than payment of Employee’s Base Salary
through the date of termination or as otherwise required by law.     (g)   If
the Employee is eligible to receive any severance payments or benefits under any
generally applicable severance plan or policy of the Company or any of its
affiliates, any payments or benefits under such plan or policy shall be reduced
(but not below zero) by any payments provided or to be provided under
Sections 2.6(a), 2.6(b), 2.6(c) and 2.6(d) of this Agreement.

10



--------------------------------------------------------------------------------



 



  2.7   Profit Sharing, Pension and Salary Deferral Benefits. It is understood
by the parties to this Agreement that, during the period of Employee’s
employment, Employee shall be entitled to participate in or accrue benefits
under any pension, salary deferral or profit sharing plan now existing or
hereafter created for employees of the Company upon terms and conditions no less
favorable than those to which the Company may provide for other senior executive
employees.

3.   Covenant Not to Compete.

  3.1   Non-Competition. Employee agrees that during the Term and for the
18-month period immediately following the termination of his employment with the
Company, he shall not, within a twenty-five (25) mile radius of any radio
station transmission tower or studio then owned or operated, directly or
indirectly, by the Company (the “Territory”), engage in any of the following
activities:

  (a)   Directly or indirectly enter into the employ or render any service to or
act in concert with any person, partnership, corporation or other entity engaged
in the ownership or operation of radio stations (the “Radio Business”) with a
radio station transmission tower or studio located within the Territory; or    
(b)   Directly or indirectly engage in the Radio Business with a radio station
transmission tower or studio located within the Territory on his own account; or
    (c)   Become interested in any such Radio Business with a radio station
transmission tower or studio located within the Territory directly or indirectly
as an individual, partner, shareholder, director, officer, principal, agent,
employee, consultant, creditor or in any other relationship or capacity;
provided, that the purchase of a publicly traded security of a corporation
engaged in the Radio Business shall not in itself be deemed violative of this
Agreement so long as Employee does not own, directly or indirectly, more than 3%
of the securities of such corporation.

  3.2   Non-Solicitation. Employee agrees that during the Term and for the
18-month period immediately following the termination of his employment with the
Company, he shall not (other than in the regular course of the Company’s
business) within the Territory solicit, directly or indirectly, business of the
type then being performed by the Company from any person, partnership,
corporation or other entity which is a customer of the Company at the time
Employee’s employment with the Company terminates, or was such a customer within
the one-year period immediately prior thereto, or to the knowledge of Employee
at the date of termination of employment, is a person, partnership, corporation
or other entity with which the Company plans to do a substantial amount of
business within the one-year period after such termination of employment.

4.   Non-Inducement and Non-Disclosure.

11



--------------------------------------------------------------------------------



 



  4.1   Non-Inducement. Employee agrees that during the Term and for an 18-month
period immediately following the termination of his employment with the Company,
he shall not directly or indirectly, individually or on behalf of persons not
parties to this Agreement, aid or endeavor to solicit or induce any of the
Company’s employees to leave their employment with the Company in order to
accept employment with Employee or another person, partnership, corporation or
other entity.

  4.2   Non-Disclosure. At no time during his employment hereunder or afterwards
shall Employee divulge, furnish or make accessible to anyone (other than in the
regular course of the Company’s business) any knowledge or information with
respect to confidential information or data of the Company, or with respect to
any confidential information or data of any of the customers of the Company, or
with respect to any other confidential aspect of the business or products or
services of the Company or its customers. Upon termination of his employment
with the Company, Employee shall return to the Company all records, documents
and material containing confidential information of the Company prepared by
Employee or coming into his possession by virtue of his employment with the
Company, including all copies thereof.

5.   Effect of Termination Without Cause or for Good Reason on no Change of
Control. Notwithstanding the provisions of Sections 3 and 4 above, the
restrictions imposed upon Employee in Sections 3.1, 3.2, and 4.1 of this
Agreement during the period following the termination of his employment
hereunder shall apply in the event Employee’s employment hereunder is terminated
by the Company without Cause pursuant to Section 1.4(ii) or by the Employee for
Good Reason only for a period of one year provided Employee has received and has
elected to accept the severance pay under Section 2.6(b).

6.   Remedies. Employee acknowledges and agrees that the covenants set forth in
Sections 3 and 4 of this Agreement (collectively, the “Restrictive Covenants”)
are reasonable and necessary for the protection of the Company’s business
interests and compliance therewith will not deprive Employee of the ability to
earn a suitable living, that irreparable injury will result to the Company if
Employee breaches any of the terms of the Restrictive Covenants, and that in the
event of Employee’s actual or threatened breach of any such Restrictive
Covenants, the Company will have no adequate remedy at law. Employee accordingly
agrees that in the event of any actual or threatened breach by him of any of the
Restrictive Covenants, the Company shall be entitled to immediate temporary
injunctive and other equitable relief, without the necessity of showing actual
monetary damages, subject to hearing as soon thereafter as possible. In such
event, the periods of time referred to in Sections 3 and 4 shall be deemed
extended for a period equal to the respective period during which Employee is in
breach thereof, in order to provide for injunctive relief and specific
performance for a period equal to the full term thereof. Nothing contained
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages which it is able to prove. The covenants contained in
Section 3 and 4 shall be construed as separate covenants, and if any court shall
finally determine that the restraints provided for in any such covenants are too
broad

12



--------------------------------------------------------------------------------



 



    as to the geographic area, activity or time covered, said area, activity or
time covered may be reduced to whatever extent the court deems reasonable and
such covenants shall be enforced as to such reduced area, activity or time.
Employee shall indemnify and hold Company harmless from any liability, loss,
damage, judgment, cost or expense(including reasonable attorneys’ fees and
expenses) arising out of any claim or suit resulting from Employee’s breach of
these covenants or his failure to perform a duty hereunder.

7.   No Other Non-Compete Agreements. Notwithstanding anything to the contrary
contained herein, Employee hereby represents, warrants and covenants to Company
that Employee (i) is not a party to nor bound by any non-competition,
non-solicitation, confidentiality or other agreement of any kind which would
conflict with or prevent his employment hereunder or the full performance of all
of his duties hereunder, and (ii) has not, and will not, wrongfully use any
confidential information or know-how taken from another employer. Employee
hereby agrees to indemnify and hold the Company harmless from any claim, loss,
damage and expense hereafter incurred by the Company as a result of any breach
of the foregoing representations, warranties or covenants made by Employee in
this Section.

8.   Life Insurance. The Company may at its discretion and at any time apply for
and procure as owner and for its own benefit and at its own expense, insurance
on the life of Employee in such amounts and in such form or forms as the Company
may choose. Employee shall cooperate with the Company in procuring such
insurance and shall, at the request of the Company, submit to such medical
examinations, supply such information and execute such documents as may be
required by the insurance company or companies to whom the Company has applied
for such insurance. Employee shall have no interest whatsoever in any such
policy or policies, except that, upon the termination of Employee’s employment
hereunder, Employee shall have the privilege of purchasing any such insurance
from the Company for an amount equal to the actual premiums thereon previously
paid by the Company.

9.   Income Tax Treatment. Employee and the Company acknowledge that it is the
intention of the Company to deduct all amounts paid under this Agreement as
ordinary and necessary business expenses for income tax purposes. Employee
agrees and represents that he will treat all amounts paid hereunder as ordinary
income for income tax purposes, and should he report such amounts as other than
ordinary income for income tax purposes, he will indemnify and hold the Company
harmless from and against any and all taxes, penalties, interest, costs and
expenses, including reasonable attorneys’ and accounting fees and costs, which
are incurred by the Company directly or indirectly as a result thereof.

13



--------------------------------------------------------------------------------



 



10.   Assignment. No party hereto may assign or delegate any of its rights or
obligations hereunder without the prior written consent of the other party
hereto, provided, however, the Company shall have the right to assign all or any
part of its rights and obligations under this Agreement to (i) any affiliate of
the Company to which the Business is assigned at any time or (ii) any successor
to the Company or any purchaser of all or substantially all of the assets of the
Company. Except as otherwise expressly provided herein, all covenants and
agreements contained in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors and
permitted assigns of the parties hereto whether so expressed or not.

11.   Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

12.   Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.

13.   Descriptive Headings; Interpretation. The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement. The use
of the word “including” in this Agreement shall be by way of example rather than
by limitation.

14.   Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been duly given if (i) delivered personally
to the recipient, (ii) sent to the recipient by reputable express courier
service (charges prepaid) or mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, or (iii) transmitted by
telecopy to the recipient with a confirmation copy to follow the next day to be
delivered by overnight carrier. Such notices, demands and other communications
shall be sent to the addresses indicated below:

  (a)   If to Employee:         Anthony A. Vasconcellos
100 East RiverCenter Blvd.
9th Floor
Covington, KY 41011
Facsimile No. 859/292-0352     (b)   If to the Company:         Regent
Communications, Inc.
100 East RiverCenter Blvd.
9th Floor
Covington, KY 41011
Facsimile No. 859/292-0352

      or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party. Date
of service of such notice shall be (w) the date such notice is personally
delivered, (x) three days after the date of mailing if sent by certified or
registered mail, (y) one day after the date of delivery to the

14



--------------------------------------------------------------------------------



 



      overnight courier if sent by overnight courier or (z) the next business
day after the date of transmittal by telecopy.

15.   Preamble; Preliminary Recitals. The Preliminary Recitals set forth in the
Preamble hereto are hereby incorporated and made part of this Agreement.

16.   Waiver. No modification, termination or attempted waiver of this Agreement
shall be valid unless in writing and signed by the party against whom the same
is sought to be entered. Either party’s failure to enforce any provision or
provisions of this Agreement shall not in any way be construed as a waiver of
any such provision or provisions as to any future violations thereof, nor
prevent that party thereafter from enforcing each and every other provision of
this Agreement. The rights granted the parties herein are cumulative and the
waiver by a party of any single remedy shall not constitute a waiver of such
party’s right to assert all other legal remedies available to him or it under
the circumstances.

17.   Additional Obligations. Both during and after the Term, Employee shall,
upon reasonable notice, furnish the Company with such information as may be in
Employee’s possession, and cooperate with the Company, as may reasonably be
requested by the Company (and, after the termination of Employee’s employment,
with due consideration for Employee’s obligations with respect to any new
employment or business activity) in connection with any litigation in which the
Company or any affiliate is or may become a party. The Company shall reimburse
Employee for all reasonable expenses incurred by Employee in fulfilling
Employee’s obligations under this Section 17.

18.   Governing Law. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the Commonwealth of Kentucky without giving effect to provisions thereof
regarding conflict of laws.

19.   Effect of Termination. Notwithstanding any termination of Employee’s
employment with the Company or the expiration of this Agreement, unless
superseded by a new employment agreement between Company and Employee, the terms
and conditions of this Agreement shall continue in full force and effect except
that the Company shall have no right to require, nor shall Employee have any
obligation to continue, the Employee’s ongoing employment with the Company.

20.   Attorneys Fees. The Company shall pay or reimburse the Employee for all
reasonable and documented legal fees incurred by him in connection with the
negotiation of this Agreement, up to a maximum of $5,000. Such payment or
reimbursement shall be made in calendar year 2010.

21.   Section 409A.

  21.1   Notwithstanding anything to the contrary in this Agreement, if at the
time of Employee’s Separation from Service with the Company, Employee is a
Specified Employee and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such Separation from Service
is

15



--------------------------------------------------------------------------------



 



      necessary in order to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in the
payments or benefits ultimately paid or provided to Employee) until the date
that is at least six (6) months following Employee’s Separation from Service
with the Company (or the earliest date permitted under Section 409A of the
Code), whereupon the Company will pay Employee a lump-sum amount equal to the
cumulative amounts that would have otherwise been previously paid to Employee
under this Agreement during the period in which such payments or benefits were
deferred. Thereafter, payments will resume in accordance with this Agreement.
For purposes of the foregoing, “Specified Employee” shall have the meaning set
forth in Section 409A(a)(2)(B)(i) of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Effective Date.

  21.2   In the event that following the date hereof the Company or the Employee
reasonably determines that any payments or benefits payable under this Agreement
may be subject to adverse tax consequences under Section 409A of the Code, the
Company and the Employee shall work together to adopt such amendments to this
Agreement or adopt other policies or procedures (including amendments, policies
and procedures with retroactive effect), or take any other commercially
reasonable actions necessary or appropriate to (i) exempt the payments and
benefits payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of the payments and benefits provided with
respect to this Agreement or (ii) comply with the requirements of Section 409A
of the Code.

  21.3   Notwithstanding anything to the contrary in this Agreement, in-kind
benefits and reimbursements provided under this Agreement during any tax year of
the Employee shall not affect in-kind benefits or reimbursements to be provided
in any other tax year of the Employee, except for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
Employee and, if timely submitted, reimbursement payments shall be made to the
Employee as soon as administratively practicable following such submission, but
in no event later than December 31st of the calendar year following the calendar
year in which the expense was incurred. In no event shall the Employee be
entitled to any reimbursement payments after December 31st of the calendar year
following the calendar year in which the expense was incurred. This paragraph
shall only apply to in-kind benefits and reimbursements that would result in
taxable compensation income to the Employee.

  21.4   As used in this Agreement, a “Separation from Service” shall mean the
Employee’s “separation from service” within the meaning of Section 409A of the
Code and any applicable Department of Treasury Regulations and other

16



--------------------------------------------------------------------------------



 



      interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the Effective Date.

[Signature Page Follows]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            COMPANY:

REGENT COMMUNICATIONS, INC.
      By:   /s/ John H. Wyant         John H. Wyant, Chairman of the
Compensation Committee of the Board of
Directors                EMPLOYEE:
      By:   /s/ Anthony A. Vasconcellos         Anthony A. Vasconcellos         
   

18